Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith 2,234,026.
	Smith shows a gripping device, which includes a first member 16, with a first handle portion and a first semi-cylindrical cavity 14; a second member 17 with a second handle and second semi-cylindrical cavity 15; the first and second members rotatable about an axis 30, so that the semi-cylindrical cavities may be separated, or define a cylindrical passageway. Smith does not disclose that this device may be used with a crossbow bolt, but it includes all claimed features so could serve this purpose.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
	Smith shows that the cylindrical passage may have a centerline, at an angle to the handles (figure 3). It is not clear what is the angle, but the angle that is most suitable for the environment of use would be an obvious adjustment. 

Claim(s) 8 & 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moore 6,868,845.
	Moore shows a method for placing a bolt in a crossbow, in which the crossbow includes a rail 21 with a groove (figure 5), a bowstring E and a locking mechanism; an apparatus K includes an interior to retain bolts 16, and surfaces 50, 51 that could be grasped as a handle (figure 5); the method includes holding the handles and moving the apparatus so the bolt is placed in the groove and engaged with the bowstring (column 5, line 25 to column 6, line 23).
	*   *   *   *   *   *

Claims 6, 7, & 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711